Citation Nr: 1643288	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  14-29 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to additional VA burial benefits.  




ATTORNEY FOR THE BOARD

Dan Brook, Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to December 1956.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 decision of the Fargo, North Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA), which awarded nonservice-connected burial benefits in the form of a $300 burial allowance and a $300 plot allowance.


FINDINGS OF FACT

1.  The Veteran died in April 2011 from cardiac arrest due to coronary artery disease. 

2.  The Veteran was not discharged from service due to a disability incurred in or aggravated by service. 

3.  At the time of his death, the Veteran did not have any service-connected disabilities but was in receipt of VA pension.    

4.  The record reflects that the Veteran's death was neither due to a service-connected disability nor otherwise related to his active military service. 

5.  The Veteran died at the Good Shepherd Nursing Home in Watford City, North Dakota and was buried at a nearby local cemetery in Schafer, North Dakota (i.e. at Shafer Cemetery). 

6.  The Veteran did not die while in a VA medical center, domiciliary, or nursing home, or at a facility under contract with VA, or while traveling under proper prior authorization and at VA expense to a specified place for the purpose of examination, treatment or care. 

7.  The appellant was awarded $300 in burial allowance and $300 in plot allowance based on the Veteran's nonservice-connected death.  


CONCLUSION OF LAW

The criteria for entitlement to additional VA burial benefits have not been met.  38 U.S.C.A. § 2302 (West 2014); 38 C.F.R. § 3.1700 -3.1713 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

As noted above, the appellant was awarded VA burial benefits in the form of a $300 burial allowance and a $300 plot allowance.  However, on her July 2014 Form 9, the appellant noted that the local VA representative had informed her that all of the Veteran's funeral expenses would be reimbursed.  She also indicated that as she was living only on her monthly Social Security Administration (SSA) payment, attempting to pay the bills for the remaining costs had been a real hardship for her.  Thus, she felt that the Veteran's funeral expenses should be reimbursed in full.  
 
Determining whether the Board can award any additional burial benefits to the appellant depends on whether the Veteran's death and/or burial meets the criteria of the regulations governing these benefits.  These regulations were amended on July 7, 2014, during the pendency of the claim.  Specifically, VA removed the regulations, which were found at 38 C.F.R. §§ 3.1600 through 3.1612 and replaced them with new sections found at 38 C.F.R §§ 3.1700 through 3.1713, which were written and organized in an attempt to make these governing rules easier to understand and easier to use.  VA also strove to improve delivery of burial benefits by, among other things, automatically paying surviving spouses certain benefits when eligibility can be determined from evidence of record; when appropriate, paying flat-rate burial and plot or interment allowances that are equal to the maximum benefit authorized by law; and establishing a priority of payment to non-spouse survivors.  These changes hopefully allow VA to automate payment of a burial allowance to most surviving spouses and to expedite the adjudication of all other burial benefits claims. 

The final rulemaking delineating these changes is applicable to claims for burial benefits pending on or after July 7, 2014.  While 38 C.F.R. § 3.1702 explains that provisions regarding automatic payments to surviving spouses and priority of payments apply only to claims VA receives on or after July 7, 2014, this case does not involve the provisions regarding automatic payments to surviving spouses or priority of payments.

Although the AOJ has not had an opportunity to specifically consider the appellant's claim under the revised regulations, there is no prejudice in proceeding with a decision on her claim as the new regulations do not change the substantive requirements pertaining to a burial allowance based on a non-service-connected death.  See 38 C.F.R. § 3.1600 (b) (2013).  See also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the appellant has been prejudiced thereby).

According to 38 C.F.R. § 3.1705(a) VA will pay the maximum burial allowance specified in 38 U.S.C. 2302 for the burial and funeral expenses of a veteran who suffered a nonservice-connected death and qualifies for such an allowance unless VA has evidence on the date it receives notice of the veteran's death that the expenses incurred were less than that amount.  Eligibility for this allowance is available for a veteran who, on the date of death, was receiving VA pension or disability compensation; would have been receiving disability compensation but for the receipt of military retired pay; or had certain types of pending, approvable claims at the time of death.  Id. 

In this case, because the Veteran was receiving death pension at the time of his death, the appellant was eligible for this nonservice-connected burial allowance.  Consequently, pursuant to the September 2012 decision, the allowance was paid to her in the amount of $300.  Under VA's payment scale, this was the correct amount of payment for this allowance.  See Manual M21-1, Part I, Appendix B, Section XV (rate table for VA burial, plot and headstone marker benefits).

In addition, the record shows that the Veteran was eligible to be buried in a national cemetery (see e.g. http://www.cem.va.gov/cem/burial_benefits/eligible.asp) but was not buried in such a cemetery.  The evidence of record also shows that he was not buried in a state veteran's cemetery.  Rather, the April 2011 death certificate indicates that he was buried in the local Shafer cemetery.  Veterans in this situation who meet the criteria for the nonservice-connected death burial allowance are also eligible for a separate plot or internment allowance.  See 38 C.F.R. § 3.1707(a),(c)(1).  Thus, in this case, the appellant was eligible for this allowance.  Consequently, pursuant to the September 2012 decision, this separate benefit was also paid to the appellant, also in the amount of $300.  Once again, under VA's payment scale, this was the correct amount of payment for this separate allowance.  See Manual M21-1, Part I, Appendix B, Section XV (rate table for VA burial, plot and headstone marker benefits); See also http://www.benefits.va.gov/compensation/claims-special-burial.asp, specifically indicating that for deaths on or after December 1, 2001, but before October 1, 2011, VA will pay as much as $300 toward burial and funeral expenses (i.e. the burial allowance) and a $300 for the plot-interment allowance.  


In addition to the nonservice-connected burial allowance, VA may reimburse for transportation expenses related to burial in a national cemetery under 38 C.F.R. § 3.1709 and VA may pay the plot or interment allowance for burial in a State veterans cemetery under § 3.1707(a).   However, as noted previously, in this case, the Veteran was not buried in a national or state veteran's cemetery so these provisions are not applicable.  

Burial benefits are also payable if a veteran dies from nonservice-connected causes while hospitalized by VA or if he dies traveling to or from a VA health care facility.  See 38 U.S.C.A. § 2303 (a); 38 C.F.R. § 3.1706 (a)(b).  However, there is no indication or assertion that either of these situations apply to the Veteran's death.  Rather, the Veteran's death certificate indicates that he died at the Good Shepherd Home, a private nursing home.

A higher level of burial benefits can be available when a Veteran's death is service connected.  See 38 C.F.R. § 3.1704.  However, there is no indication that the Veteran died from any service-connected disability.  In this regard, his death certificate shows that he died from cardiac arrest due to coronary artery disease.  Notably, the Veteran was not service connected for coronary artery disease or any other disability during his lifetime.  Also, service connection for the cause of death was denied by the September 2012 decision and the appellant did not initiate an appeal of this decision.  Accordingly, in the absence of any indication that the Veteran's death was related to service, there is no basis for awarding burial benefits based on service-connected death.

The Board empathizes with the financial burden the appellant has had to bear in conjunction with the Veteran's burial expenses.  The Board is also sorry to learn that she either received incorrect information from VA personnel or that there was a miscommunication with VA personnel concerning how much reimbursement she might be entitled to for the Veteran's burial expenses.  However, the Board is bound to follow the governing statute and regulations even if incorrect information was provided to the appellant by a VA official.  See McTighe v. Brown, 7 Vet. App. 29 (1994) (payment of government benefits must be authorized by statute; and therefore, erroneous advice given by a government employee cannot be used as a basis for the government not to deny benefits).  Accordingly, because the controlling legal authority does not provide for payment of additional burial benefits beyond the burial and plot allowance already been paid, the Board must deny this appeal as a matter of law.  38 C.F.R. § 3.1705, 1707(c); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Due Process

Finally, VA generally has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1).  As the facts of this case are not in dispute and the claim is denied because of a lack of entitlement under the law, additional notification and assistance is not required.  These duty-to-assist provisions are not applicable where the law, not the factual evidence, is dispositive.  Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).


ORDER

Entitlement to additional VA burial benefits is denied.  


____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


